DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/15/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-20 stand rejected. Claim 21 remains cancelled. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see claim objections of Arguments/Remarks on Pg6, filed 2/15/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claim 8 has been withdrawn. 

Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant argues on Pg 3-4 the 102 rejection, specifically “It does not teach or suggest the removal of silica or reduction of Total Hardness (Mg + Ca)…There is absolutely no specific or implied use of Douglas (2012) for the reduction of silicat or Total Hardness, either singly or in combination.” The Examiner respectfully disagrees. As shown, Douglas discloses treating a natural water or wastewater (abstract); however, Apec indicates that “all natural water supplies contain some dissolved silica and most will also contain suspended . 
Additionally, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “for removing silica and reducing total hardness of a natural or waste water containing silica and scale-forming ions” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s definition of natural or waste water in Pr. 37, “The reference to ‘natural or waste water’ or ‘waters’ will be used to refer to any water containing silica and scale-forming ions. Exemplary waters include, but are not limited to, surface water, groundwater, produced water, municipal water, process water, stormwater, waste water derived from industrial processing, agricultural processing, mineral processing, mine pit waters, ore overburden or waste rock seepage or drainage waters, concentrate streams from desalination plants, ion-exchange waters, boiler waters, oilfield waters and so forth.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues the 112(b) rejection on Pg 6-7; specifically “reducing Total Hardness (Mg + Ca)…the process as described by the present claims may be performed without the need for one or more pre-treatment steps to reduce the Si concentration in said natural or waste water”. Applicant further points towards Pr. 44 in the original disclosure that indicates “the equation for calculating total hardness (i.e. Total Hardness (mg/L CaCO3 equivalent)=4.1*Mg2+ (mg/L)+2.5*Ca2+ (mg/L))”. The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, as indicated in the rejection – the body of the claim does not have any clear linkage as to what step(s) is producing a reduced total hardness, or removal of silica.

Applicant argues the 103(a) rejection on Pg 9-12, specifically that, “there are several essential features of the method that differentiate it form the present invention.” The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies i.e.:
Pg 10 bullet point 1: “colloidal and dissolved silica is removed including monomeric and polymeric forms in the multitude of adsorption/ion-exchange sites that are created during, and subsequent to LDH formation. Such forms of silica may be removed by the LDH via co-precipitation (predominantly particulate and colloidal), adsorption (particulate and colloidal), interlayer anion occupancy (monomeric and polymeric forms).” The Examiner notes that Applicant’s claims recite silica, not colloidal or dissolved silica that is being removed.
Pg 11 bullet point 1: “multiplicity of silica forms removed, the formation of in-situ LDH on the MgO/Mg(OH)2 provides a significantly and operationally superior outcome in terms of silica removal…leads to significantly larger particles (aggregates) being formed allowing improved (i) settling, or (ii) mechanical removal, such as by Dissolved Air Floatation (OAF), centrifugation, membrane reactors or related technologies.”
are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant further argues on Pg 11 bullt point 3 that, “Nagghappan is completely silent as to reducing Total Hardness.” The Examiner respectfully disagrees. Applicant has further defined that the Total Hardness is in regards to magnesium and calcium (Mg + Ca). Nagghappan Pr 9 indicates that the softening reactor functions to remove hardness, particularly calcium and magnesium. Although the term "Total Hardness" is not utilized; it is clear from Applicant's definition that the removal of calcium and magnesium is desired, and thus Nagghappan’s removal of hardness for Ca and Mg in the water suggests the reduction of Total Hardness.

Applicant argues on Pg 11 bullet point 4 that Nagghappan uses hydrated lime, and that, “This step is wholly unnecessary for the purposes as entailed in the present invention.” The Examiner respectfully disagrees, and notes that the claim utilizes comprising language. The transitional phrases "comprising", define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).	

Response to Amendment
Claim Interpretation
Claim 11 is directed towards the addition of the precursor of magnesium hydroxide. However, claim 11 also depends upon claim 1 which recites, “adding (i) magnesium hydroxide or a precursor of magnesium hydroxide”. Thus, when claim 1 utilizes adding magnesium hydroxide and not the precursor of magnesium hydroxide, claim 11 is interpreted to not provide a further narrowing limitation of claim 1, as it is not required.
Claim 14 is directed towards adding the precursor of soluble aluminate ions. However, claim 14 also depends upon claim 1 which recites, “adding… and (ii) a soluble aluminate compound or a precursor of aluminate to said water”. Thus, when claim 1 utilizes adding soluble aluminate and not the precursor of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2 recites the term "natural water". The term is a relative term which renders the claim indefinite.  The term "natural water" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 line 1 recites “reducing total hardness of a natural or waste water”. However, it is unclear from the body of the claim, as to how the method is reducing the total hardness. Currently, the body of the claim indicates that silica and the scale-forming ions are within the lattice of the layered double hydroxide. There is no clear linkage as to how the total hardness is being reduced.
Claims 1 line 4; claims 3-6, 15 recites “said water”. However, claim 1 line 2 recites “a natural or waste water”. It is unclear which water is being referred to in the claim, as there are two different waters being recited in claim 1.
Dependent claims are rejected for their dependency on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (US2012/0228229) with evidence by Apec (NPL Apec – Silica in drinking water).
Applicant’s claims are directed towards a method.
Regarding claims 1-12, 14-20; Douglas discloses a process for removing silica and reducing total hardness of a natural or waste water containing silica and scale-forming ions (See Douglas Table 1; scale forming ions are removed. Pr. 1; treatment of remediation liquid and solid waste and by-products and natural or wastewater. As indicated by Apec Pr. 1; silica is a compound of silicon and oxygen, and all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica), the process comprising: 
adding (i) magnesium hydroxide or a precursor of magnesium hydroxide (See Douglas Pr. 3, 50, 52; magnesium hydroxide is utilized to achieve an appropriate Mg:Al ratio for the formation of LDH (layered double hydroxides). Pr. 36; Mg or Al for the treatment of natural or wastewaters are suitably soluble in aqueous solvents such as water. Pr. 33, 38; adding at least one Mg-containing compound or at least one Al-containing compound) and (ii) a soluble aluminate compound or a precursor of aluminate to said water (See Douglas Pr. 36; Mg or Al for the treatment of natural or wastewaters are suitably soluble in aqueous solvents such as water. Pr. 33, 38; adding at least one Mg-containing compound or at least one Al-containing compound. Pr. 50, 59, 63; utilizing aluminate), forming a treated natural or waste water (See Douglas abstract, treating a natural or wastewater by adding at least one Mg-containing compound or at least one Al containing compound to the natural or wastewater to form a layered double hydroxide containing Mg and Al), while maintaining the pH of said stream at pH>8 to produce layered double hydroxide in situ (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH. The in-situ hydrotalcite are stable at pH>5, and the final pH can be tailored to incorporate anions up to pH~11.5), 
wherein the layered double hydroxide contains the scale-forming ions in a lattice of the layered double hydroxide and silica is incorporated in the lattice of the layered double hydroxide as an interlayer anion and/or bound by the layered double hydroxide via one or more binding modes (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH. Hydrotalcites may further have an interlayer of silica. Pr. 38; the LDH can take up and largely immobilize other ions into the interlayer spaces between the lattice. Pr. 70, 74; LDH materials include exchangeable anions in the interlayer spaces. The hydrotalcite further may contain polymeric silica as an interlayer anion).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The process according to claim 1, wherein the layered double hydroxide comprises hydrotalcite (See Douglas Pr. 3, 114-119; abstract; forming a LDH which may comprise hydrotalcite, which is a member of the group of minerals termed LDH.).
Claim 3: The process according to claim 1, wherein the process further comprises adding (iii) an iron salt or compound to said natural or waste water (See Douglas Pr. 49; Fe may be a component of the LDH).
Claim 4: The process according to claim 1, wherein the magnesium hydroxide or the precursor of magnesium hydroxide is added to said natural or waste water before the soluble aluminate compound or precursor of aluminate (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order).
Claim 5: The process according to claim 1, wherein the soluble aluminate compound or precursor of aluminate is added to said natural or waste water before the magnesium hydroxide or the precursor of (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order).
Claim 6: The process according to claim 1, wherein the magnesium hydroxide or the precursor of magnesium hydroxide and the soluble aluminate compound or the precursor of aluminate are added to said natural or waste water simultaneously as separate feed streams (See Douglas Pr. 97; addition of aluminate or magnesium hydroxide can be in any desired order. Pr. 100; combination of reagents of magnesium hydroxide and sodium aluminate may be added simultaneously.).
Claim 7: The process according to claim 1, wherein silica comprises dissolved silica (See Apec Pr. 1; all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica. The natural wastewater within Douglas contains silica.), the one or more binding modes comprising at least one of: i) surface precipitation on the layered double hydroxide (See Douglas Pr. 55; the precipitation of metal hydroxides which cement onto the surface of calcined magnesia substrate (i.e. a component of the LDH or hydrotalcite (HT))); and/or, ii) complexation with aluminate ions as a proto-aluminosilicate mineral in or associated with the layered double hydroxide.
Claim 8: The process according to claim 1, wherein silica comprises colloidal or particulate silica (See Apec Pr. 1; all natural water supplies contain some dissolved silica and most will also contain suspended or colloidal silica. The natural wastewater within Douglas contains silica.), the one or more binding modes may comprise at least one of: i) providing a nucleation site for layered double hydroxide formation; ii) providing a bridge between layered double hydroxide colloids/particles; and/or, iii) entrainment within the layered double hydroxide colloid/particle or within a layered double hydroxide colloid/particle aggregate (See Douglas Pr. 116; during insitu hydrotalcite precipitation may promote entrainment or aggregation of colloidal or particulate material).
Claim 9: The process according to claim 1, wherein the process further comprises any one or more of the following subsequent steps comprising: a) in embodiments wherein the natural or waste water contains Sr2+, Ba2+ and/or Ra2+, adding permanganate to said treated natural or waste water followed by a reducing agent to produce one or more manganese-containing oxide/hydroxide compounds including psilomelane and to reduce excess permanganate; b) adding an excess of carbonate to said treated natural or waste water or to the water produced in step a) to remove dissolved calcium as calcium carbonate solids; (See Douglas Pr. 45; selective, partial or total removal of the LDH or hydrotalcite may be facilitated or enhanced by mechanical or chemical) and, optionally, one or more solids from the water treatment stream produced in step a), step b) and/or step c).
Claim 10: The process according to claim 9, further comprising performing separating step d) by mechanical and/or chemical means (See Douglas Pr. 45; selective, partial or total removal of the LDH or hydrotalcite may be facilitated or enhanced by mechanical or chemical).
Claim 11: The process according to claim 1, comprising adding the precursor of magnesium hydroxide, which comprises a Mg-containing precursor compound capable of producing magnesium hydroxide in an alkaline solution (See Douglas Pr. 55; the high pH zone provides an ideal zone for precipitation of metal hydroxides).
Claim 12: The process according to claim 11, wherein the Mg-containing precursor compound comprises magnesium peroxide, magnesium chloride, magnesium sulphate, magnesium nitrate and/or magnesium oxide (See Douglas Pr. 52; slurry of Mg(OH)2 is utilized (i.e. magnesium peroxide).
Claim 14: The process according to claim 1, comprising adding the precursor of soluble aluminate ions, which comprise alkali metal aluminate salts, aluminium sulphate, aluminium chloride, aluminium hydroxide or organometallic compounds containing aluminium (See Douglas Pr. 63; aluminate may be sodium aluminate). 
Claim 15: The process according to claim 1, wherein the pH of said natural or waste water is maintained at pH from 8 to 11 with a pH buffering agent (See Douglas Pr. 117-118, 77; buffering anions of sodium carbonate or sodium bicarbonate can be utilized to assist in buffering acidity. Final pH can be ~8.5 up to ~11.5).
Claim 16: The process according to claim 15 wherein the pH buffering agent comprises a carbonate/bicarbonate pH buffer (See (See Douglas Pr. 117-118, 77; buffering anions of sodium carbonate or sodium bicarbonate can be utilized to assist in buffering acidity).
Claim 17: The process according to claim 1, wherein the layered double hydroxide formed in situ is recycled and mixed with a further waste water stream to remove contaminants therefrom (See Douglas Table 1; Pr. 106, 110; a simulated wastewater is prepared the composition in the process water is treated with the LDH lattice. The process water shows a significant decrease in the analytes).
Claim 18: The process according to claim 17, wherein the contaminants are removed via adsorption or ion-exchange processes with the layered double hydroxide (See Douglas Pr. 23; anion exchange properties of LDH. Pr. 70; LDH or hydrotalcites (HT) include exchangeable anions in the interlayer spaces, which the anions may ion exchange with other deleterious anions in the natural or wastewater.). 
Claim 19: The process according to claim 1, wherein per- and poly-fluoroalkyl substances (PFAS), perfluorooctanesulfonate (PFOS) and related contaminants are removed from said natural or waste water by incorporating PFAS, PFOS and related contaminants in the lattice of the layered double hydroxide as an interlayer anion and/or by binding to the layered double hydroxide via one or more binding modes (See Douglas Pr. 23; anion exchange properties of LDH. Pr. 70; LDH or hydrotalcites (HT) include exchangeable anions in the interlayer spaces, which the anions may ion exchange with other deleterious anions in the natural or wastewater, such as arsenic and phosphorous containing anions.).
Claim 20: The process according to claim 1 wherein organic contaminants comprising detergents, oils and petroleum hydrocarbons or mixtures thereof are removed from said natural or waste water by formation of inorganic-organic complexes with the layered double hydroxides formed in situ (See Douglas Pr. 4-11; liquid or solid wastes and by-products or natural wastewater can come from oil, gas, coal seam gas, petrochemical operations. Pr. 58; present invention provides a remediation method for treating the water or oil or coal or gas that contains the waste.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US2012/0228229) and Apec (NPL Apec – Silica in drinking water), as applied to claim 11 above, and further in view of Nagghappan et al. (US2019/0256388; hereinafter “Nagghappan”).
Applicant’s claims are directed towards a method.
Regarding claim 13; Douglass discloses the process according to claim 11 (See Douglas supra). Douglas does not disclosed wherein the precursor of magnesium hydroxide comprises dissolved magnesium in the natural or waste water whereby magnesium hydroxide is generated in situ when pH>9.
However, Douglass indicates that a high pH zone provides an ideal zone for the precipitation of metal hydroxides (See Douglas Pr. 55)
Nagghappan relates to the prior art by disclosing an oil or gas recovery process where the produced water includes silica, and is further trying to remove the silica from the produced water (See Nagghappan abstract). Nagghappan further indicates that the magnesium oxide, a sparingly soluble magnesium compound, is injected into the reactor and mixed with the produced water. The pH of the reactor is maintained at a pH of 8.5 or below in order to convert the magnesium oxide (a solid) to a dissolved magnesium salts (i.e. dissolved magnesium). The pH of the reactor is then raised to the range of 10-11.5 in order to facilitate a precipitation reaction of magnesium hydroxide solids (See Nagghappan Pr. 12-13, 17-20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Douglas’ method that treats liquid and solid waste and by-products of oil, gas, and petrochemical operations, and further utilizes magnesium/magnesium hydroxide, with Nagghappan’s method of precipitating magnesium hydroxide at a pH range of 10-11.5 (i.e. greater than 9), in order to facilitate a precipitation reaction of magnesium hydroxide solids (See Nagghappan Pr. 12-13, 17-20). Since Douglas indicates that a high pH zone provides an ideal zone to precipitate metal hydroxides; while Nagghappan indicates that at a pH of 8.5 or less, the dissolved magnesium stays in the pre-dissolved state and is readily available to react in the downstream (See Nagghappen Pr. 12-13, 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ukai (2017/0029306) – water treatment system that uses aluminate and magnesium. The water further contains silica impurities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779